*224MEMORANDUM**
Rodney Lamont Hudson appeals from his guilty-plea conviction and sentence for possession and uttering of counterfeit securities of an organization, in violation of 18 U.S.C. § 513(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Hudson has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Hudson has not filed a pro se supplemental brief.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We affirm the conviction. We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
Counsel’s motion to withdraw as counsel on appeal is denied.
We also note that while the district court found at the sentencing hearing that Hudson lacked the ability to pay a fine, the judgment contains an order that Hudson pay a fine of $5,000. The district court shall address this discrepancy at the remand hearing.
The conviction is AFFIRMED, and the sentence is REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.